—In an action, inter alia, to recover damages for breach of contract, the defendant Astoria Federal Savings Bank appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated April 17, 2002, as denied that branch of its cross motion which was for summary judgment dismissing so much of the complaint as sought to recover for damages to the structure on the subject premises insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the defendant Astoria Federal Savings Bank (hereinafter the Bank) made out a prima facie case for summary judgment, the plaintiff demonstrated the existence of a triable issue of fact concerning whether the Bank should be estopped from denying that it promised to procure fire insurance covering the plaintiffs interest in the structure on the subject premises after it received notice that the plaintiffs insurance policy would be cancelled (see Gurreri v Associates Ins. Co., 248 AD2d 356 [1998]; Rogers v Town of lslip, 230 AD2d 727 [1996]). Accordingly, the Supreme Court properly denied that branch of the Bank’s cross motion which was for summary judgment dismissing so much of the complaint as sought to recover for damages to the structure on the subject premises insofar as asserted against it (see CPLR 3212 [b], [f|; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Santucci, J.P., Friedmann, Mastro and Rivera, JJ., concur.